NO. 07-08-0047-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  MARCH 13, 2008
                          ______________________________

                           PASCUAL ARELLANO DELGADO,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

          FROM THE 222nd DISTRICT COURT OF DEAF SMITH COUNTY;

                 NO. CR-07E-087; HON. ROLAND SAUL, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant appeals from his conviction for possession of a controlled substance. The

clerk’s record is due to be filed on March 12, 2008. The reporter’s record was due on

February 11, 2008, but an extension motion was filed, granting the reporter until March 12,

2008, to file the record. The reporter has filed a second extension request to file a record,

stating that appellant has not paid or made arrangements to pay for it. A letter is attached

to the extension request, addressed to the trial judge from appellant’s counsel, stating that
he has prepared and mailed an affidavit of indigency, but as of March 10, 2008, has not

received a response or the signed affidavit from appellant.

       Accordingly, we abate this appeal and remand the cause to the 222nd District Court

of Deaf Smith County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to his
       indigency.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before April 14, 2008. Should further time be needed by the trial court to

perform these tasks, then same must be requested before April 14, 2008.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2